Citation Nr: 0414874	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for dental disease and pain 
resulting from residuals of an inservice dental bridge 
repair.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, denying entitlement to service 
connection for dental bridge repair.

In January 2003, the veteran requested de novo review of his 
claim by an RO Decision Review Officer (DRO).  A DRO 
conducted that review, as reflected in the June 2003 
statement of the case issued to the veteran.  


FINDINGS OF FACT

1.  Dental disease and pain resulting from an inservice 
dental bridge repair was not due to in-service dental trauma.

2.  The veteran did not otherwise sustain dental trauma in 
service.

3.  The veteran was not a prisoner of war. 


CONCLUSION OF LAW

Chronic disability due to inservice dental trauma, to include 
residuals of a dental bridge repair/installation, was not 
incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.326, 3.381 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) Analysis

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

Pursuant to the VCAA, VA is to provide notice of the evidence 
that has been obtained by VA, notice of evidence that is not 
of record that is necessary to substantiate the appealed 
claim, notice of what specific evidence VA will secure, 
notice of what specific evidence the veteran is to provide, 
and notice that the appellant should provide any additional 
evidence he may have in furtherance of his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has fulfilled 
these requirements.  The pertinent provisions of the VCAA 
were provided by a statement of the case issued in June 2003.  
By that statement of the case and by a February 2004 
supplemental statement of the case, the veteran was also 
informed of the evidence of record as specifically applicable 
to his claim.  In a November 2002 development letter issued 
before the rating decision noted above, the veteran was 
expressly informed of what he needed to do in furtherance of 
his claim, including providing pertinent evidence, or 
information of such evidence, showing current disability 
related to injury in service.  He was also informed that he 
should provide all pertinent evidence in his possession.  He 
was then told that VA would assist him by obtaining any 
additional identified pertinent evidence, but that it was his 
responsibility to identify any such additional evidence not 
yet obtained, and that it was ultimately his responsibility 
to assure that VA has all pertinent evidence not possessed by 
VA or another Federal agency.  
 
With regard to assisting the veteran in obtaining evidence in 
support of his claims, the RO obtained service medical 
records.  While post-service treatment records have not been 
obtained, there is no reasonable possibility that any such 
records would further the veteran's claim, since the claim is 
here denied based on the absence of inservice dental trauma, 
a fact uncontradicted in the record, to include the absence 
of any contrary contention by the veteran.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of the law, thereby allowing the 
Board to consider the issue on appeal.

Service Connection Claim for Dental Disease and Pain 
Resulting from Dental Bridge Repair Completed in Service
 
Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).
 
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).
 
However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).
 
Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.
 
A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).  
 
Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).
 
Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis.  38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAGCPRECOP 5-97, 62 Fed. Reg. 15,566 (1997).
 
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161 (2003).
 
The veteran contends that he had dental work done in service 
inclusive of bridge work for multiple teeth.  He further 
contends that those repairs and the underlying teeth or 
associated tissue have since deteriorated, resulting in pain, 
disease, and a need for further dental care.  Service medical 
records show that the veteran had dental work done in-
service, to include a fixed partial denture.  The veteran 
does not contend, and medical records do not show that he 
suffered dental trauma in service.  Rather. the appellant 
contends that he is entitled to repair of dental conditions 
based on the denture having been installed inservice.  

The weight of the evidence, including the absence of any 
contention by the veteran to the contrary, is to the effect 
that he did not have dental trauma in service.  Hence, there 
is no evidence to link a current dental condition to in-
service traumatic dental injury.  As such, the preponderance 
of the evidence is against the claim.  Simply put, service 
connection may not be granted for dental disorders due to 
calculus, or acute periodontal disease.  38 C.F.R. § 3.381.
 
In reaching this decision the Board notes, based that the 
appellant's DD Form 214 do not show that he engaged in combat 
with the enemy, and they do not indicate that he was a 
prisoner of war.  Accordingly, he is not entitled to any 
presumptions regarding the possibility of trauma consistent 
with the circumstances, conditions, or hardships of combat 
service, or based on service as a prisoner of war.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 3.381 
(2003).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for dental disease and pain 
resulting from inservice dental bridge repair is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



